IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE                            )
                                             )
                v.                           ) Crim. ID No. 2112004868
                                             )
ZION JONES,                                  )
                                             )
                      Defendant.             )

                                      ORDER

                            Submitted: October 26, 2022
                            Decided: November 2, 2022

      AND NOW TO WIT, this 2nd day of November 2022, upon consideration of

Zion Jones (“Defendant”)’s Motion to Transfer his charges to Family Court, the

parties’ submissions, oral argument, and the record in this case, it appears to the

Court that:

      1.      On March 24, 2022, Defendant filed this Motion to Transfer under 10

Del. C. § 1011. A reverse amenability hearing was held on October 26, 2022.

      2.      The facts presented at the hearing are relatively straight forward. On

December 11, 2021, officers were dispatched to the scene of a shooting in

Wilmington wherein a young teenage woman was gunned down in front of her

home. Six siblings were at her residence at the time of the shooting, located within

1,000 feet of a school zone.       Wilmington Police investigated.     This led to
Defendant’s arrest.1 During a post-Miranda interview, he admitted to the shooting.

       3.      On January 10, 2022, Family Court held a preliminary hearing, and the

case was transferred to this Court. A Grand Jury indicted Defendant for two counts

of Attempted Murder in the First Degree; seven counts of Possession of a Firearm

During the Commission of a Felony (“PFDCF”); Possession, Purchase, Ownership,

or Control of a Firearm by a Person Prohibited—Juvenile (“PFBPP”); seven counts

of Reckless Endangering in the First Degree; Conspiracy in the First Degree;

Criminal Mischief Under $1000.00 Damage Property; Possession of a Weapon in a

Safe School Zone.2 It is alleged he committed these acts at age 16.3

       4.      The reverse amenability process is meant to identify juveniles charged

as adults who are amenable to the rehabilitative process of the Family Court.4 If the

juvenile files a motion to transfer the adult charges, this Court must hold a reverse

amenability hearing and weigh the factors set forth in 10 Del. C. § 1011(b).5


1
  The State presented additional evidence to include surveillance video that captures the shooting.
Afterwards, police located a pedestrian, later identified as Defendant, who was wearing similar
clothes and sneakers to those of the suspect in the video. A handgun was discovered in Defendant’s
waistband during a pat down, which preliminary matches the shell casings found at the scene.
2
  Indictment, True Bill No. 22, D.I. 2.
3
  Defendant’s date of birth is March 1, 2005.
4
  See generally 10 Del. C. §§ 1010-11; see also Hughes v. State, 653 A.2d 241, 249 (Del. 1994)
(quoting Marine v. State, 624 A.2d 1181, 1184 (Del. 1993); Marine v. State, 607 A.2d 1185, 1209
(Del. 1992)).
5
  10 Del. C. § 1011(b) (“[At the reverse amenability hearing, the Superior Court] may consider
evidence as to the following factors and such other factors which, in the judgment of the Court are
deemed relevant: (1) The nature of the present offense and the extent and nature of the defendant’s
prior record, if any; (2) The nature of past treatment and rehabilitative efforts and the nature of the
defendant’s response thereto, if any; and (3) Whether the interests of society and the defendant
would be best served by trial in the Family Court or in the Superior Court.”).
                                                  2
       5.      Before weighing the § 1011(b) factors, “this Court must preliminarily

determine whether the State has made out a prima facie case against the juvenile,”6

to determine if there is “a fair likelihood that [the defendant] will be convicted of the

crimes charged.”7 For the reasons stated, the State has made out its prima facie case

against Defendant.

       6.      As Defendant is also charged with the seven counts of PFDCF, the

provisions of 11 Del. C. § 1447A(f) apply.8 The State has met its burden of

establishing proof positive or presumption great that Defendant discharged the

firearm during the commission of all the underlying felonies. The firearm charges

must proceed in the Court, as will the remaining charges for the reasons stated below.

       7.      Under 10 Del. C. § 1010, when a juvenile is charged with certain

felonies, such as the felonies here, he must be tried as an adult.9 Thus, he has “lost

the benefit of Family Court adjudication by statutory pronouncement, [and] there is

a presumption that need exists for adult discipline and legal restraint.”10 In weighing

the following factors, Defendant fails to rebut this presumption.




6
  Harper, 2014 WL 1303012, at *5 (citing Marine v. State, 624 A.2d 1181, 1185 (Del. 1993)).
7
  Id.
8
  11 Del. C. § 1447A(f) (“Every person charged under this section over the age of 16 years who,
following an evidentiary hearing where the Superior Court finds proof positive or presumption
great that the accused used, displayed, or discharged a firearm during the commission of a Title 11
or a Title 31 violent felony as set forth in § 4201 (c) of this title, shall be tried as an adult….”).
9
  See 10 Del. C. § 1010(a)(1).
10
   Harper, 2014 WL 1303012, at *4 (quoting Anderson, 385 A.2d at 740) (quotations omitted).
                                                  3
       8.      The first factor under § 1011(b) is two-pronged.11 His charges are

serious in nature and yet he has no prior record. Notably, he has numerous violent

charges currently pending from alleged conduct that occurred both in and out of

detention.12 This factor splits neither for nor against transfer.

       9.      The second factor weighs in favor of transfer as Defendant has no

history of rehabilitative efforts through YRS.13

       10.     The third factor weighs against transfer.14 YRS representative Jennifer

Wilson testified that the interest of society and Defendant would be best served if

his charges remained in this Court. This recommendation is based on the severity

of the charges, his age, his conduct while in detention that resulted in current charges,

and the insufficiency of time to provide YRS services.

       11.     Conversely, Laura Cooney-Koss, Psy.D. testified that the remaining

time of 1.5 years is sufficient to provide clinical services to include individual


11
   The first factor is “[t]he nature of the present offense and the extent and nature of the defendant’s
prior record, if any.” 10 Del. C. § 1011(b)(1).
12
   See Reverse Amenability Report of Zion Jones by the Department of Services for Children,
Youth & Their Families, at 1 (Sept. 26, 2022) (“In a [separate pending] case, [Defendant] was
charged with Possession, Purchase Own or Control of a Firearm by Prohibited Juvenile, and
Carrying a Concealed Deadly Weapon.”) [hereinafter Reverse Amenability Report]. Also, on May
12, 2022, “an active warrant for Robbery First Degree, PFDCF, Aggravated Menacing, Theft of a
Motor Vehicle, Conspiracy Second Degree, and Theft under $1,500 was discovered,” that
allegedly took place on October 31, 2021, before the allegations in this case. Id. at 2. On June 10,
2022, Defendant was also charged with Assault in a Detention Facility with Physical Injury after
he and a peer assaulted a staff member; charge is pending in Family Court. Id. at 3.
13
   The second factor is “[t]he nature of past treatment and rehabilitative efforts and the nature of
the defendant’s response thereto.” 10 Del. C. § 1011(b).
14
   The third factor is “[w]hether the interests of society and the defendant would be best served by
trial in the Family Court or in the Superior Court.” 10 Del. C. § 1011(b).
                                                   4
mental-health treatment focused on his trauma and losses.15 Yet, she recognized

that initiating clinical services within 1.5 years is not the same as rehabilitation. She

further acknowledged that although it may be in Defendant’s interest to remain in

Family Court, YRS will not provide services to Defendant while he has pending

adult charges. As the firearm charges would be considered “pending adult charges,”

efforts to provide services through YRS would be challenging. Thus, this factor

weighs against transfer.

          12.    As Defendant’s PFDCF charges must stay here, judicial economy and

basic joinder considerations lead the Court to conclude that the accompanying

felonies will remain in this Court to proceed in conjunction with the firearm

charges.16

          For the reasons stated above, Defendant’s Motion to Transfer Charges to

Family Court is DENIED.

          IT IS SO ORDERED.

                                                      /s/ Vivian L. Medinilla
                                                       Judge Vivian L. Medinilla

oc:       Prothonotary
cc:       Karin Volker, Esquire
          Stephen McCloskey, Esquire
          Brian Chapman, Esquire
          Jennifer Skinner, Master Family Service Specialist


15
     Psychological Evaluation, at 18, 20.
16
     The Court considers any factors that are deemed relevant. See 10 Del. C. § 1011(b).
                                                  5